DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 MARCH 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23, 25-28, 30-32, 34-35, 37-38, 40-41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., WO 2015/197815 A1 in view of Ahiska et al., US 2007/0124783 and further in view of Hannuksela, US 2016/0191931.

Regarding claim 22, Thomas discloses a method for receiving media data complying with an omnidirectional media format (for panoramic video formatted content; see abstract, and page 1, lines 19-21, and page 10, lines 22-25), the method comprising: 
receiving, from a server (with reception from at least a server; page 17, lines 8-10, and page 23, lines 1-3), a media presentation description complying with the MPEG-DASH standard (with MPEG DASH; page 11, lines 2-4, and page 14, lines 24-25, and with manifest file, i.e. MPD; page 8, lines 17-19, and page 9, lines 15-16, and page 10, lines 33-36, and page 14, lines 24-25, and Figs. 8A and 8B)  and including a uniform resource identifier of each of one or more segments of media data, media information describing each of the one or more segments of media data, and at least one descriptor signaling that the media data, as described by the media information, are omnidirectional media data according to an omnidirectional media format, the descriptor comprising at least one element providing information (wherein the manifest/MPD contains segment/tile identifiers and position information, i.e. media information, a URL, i.e. uniform resource identifier, and other information for defining the media, i.e. signaling the panoramic video format such as ROI position information, as well as other @value attributes; page 8, lines 17-30, and page 10, lines 33-36, and page 11, line 35 - page 12, line 2, and page 19, lines 8-25, and page 21, lines 21-27, and Figs. 8A and 8B, and again with panoramic video formatted content; see abstract, and page 1, lines 19-21, and page 10, lines 22-25, and wherein can include descriptors that can include at least an element with information; page 19, lines 1-7 and 21-22, and page 21, lines 24-27, and page 33, lines 5-6); 
sending, to the server, at least one request message to request at least one segment of media data by using at least one of the uniform resource identifiers of the media presentation description (client device requesting content/segments based on manifest/MPD information; page 3, lines 9-11, and page 12, lines 8-9, and page 18, lines 33-36, and page 26, line 34); and 
receiving, from the server, the at least one segment of media data according to the at least one request message (transmission of requested stream segment(s) for reception; page 10, lines 33-36, and page 18, lines 33-36, and page 26, lines 2-5, and page 26, lines 35-38, and page 27, lines 29-33, and decoding/playback of requested/received content; page 26, lines 2-5).
Thomas does not explicitly disclose an information element providing information of a type of projection of wide views into 2D images to obtain media data, the type of the projection characterizing a relation between coordinates in a real-scene and coordinates in 2D images; and
at least one requested segment of media being selected as a function of at least one descriptor.
In a related art, Ahiska does disclose an information element providing information of a type of projection of wide views into 2D images to obtain media data, the type of the projection characterizing a relation between coordinates in a real-scene and coordinates in 2D images (utilizing mapping from wide angle coordinates with use of world coordinates, i.e. real, to present a 2D image, and wherein real time images, i.e. real-scene; page 4, paragraphs 40 and 42-43, and page 5, paragraph 54, and page 1, paragraph 12, and page 2, paragraph 29, and page 6, paragraph 60, and Figs. 10-11, and wherein projection type can be at least cylindrical projection; page 6, paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas and Ahiska by allowing information about coordinate projection of data into 2D to be included in the already descriptive information of Thomas, in order to provide an in order to provide an improved system and method for an interactive wide-angle video server that receives requests and information from clients, and sends to the clients distorted portions of the wide-angle video which are preferably modified by the client (Ahiska; page 2, paragraph 14).
Thomas in view of Ahiska does not explicitly disclose at least one requested segment of media being selected as a function of at least one descriptor.
In a related art, Hannuksela does disclose at least one requested segment of media being selected as a function of at least one descriptor (information from MPD used to request particular segments of content; page 25, paragraph 356, and page 43, paragraphs 623-626, and wherein based on URL information as part of a Representation description/descriptor; page 25, paragraph 357, and with use of specific descriptors; page 26, paragraph 359, and page 33, paragraph 468).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Ahiska, and Hannuksela by allowing additional information for content selections to be included in the already descriptive information of Thomas in view of Ahiska, in order to provide an improved system and method for video coding and decoding which alleviates prior art problems such as playback glitches (Hannuksela; see abstract, and page 1, paragraphs 1 and 4-5).

Regarding claim 23, Thomas in view of Ahiska and Hannuksela discloses the at least one descriptor contains a '@schemeldUri' attribute, the '@schemeldUri' attribute including a Uniform Resource Name (URN) element signaling that the media data are omnidirectional media data (Thomas; schemeIdUri with URN; page 21, lines 21-27, and Figs. 8A and 8B).

Regarding claim 25, Thomas in view of Ahiska and Hannuksela discloses a type represented by the projection type information includes at least one of a cubical projection, cylindrical projection, and pyramid projection (Thomas; description information for positioning may also include coordinate system information which can be defined as cylindrical, spherical, polar, etc.,. i.e. projection type information; page 13, lines 5-13, and wherein coordinate type information, i.e. relating to the projection type described to be cylindrical, spherical, polar, included as an @value in the @schemeIdUri attribute; page 19, lines 8-25, and Figs. 6, 8A, and 8B, and Ahiska; projection information for at least cylindrical projection; page 6, paragraph 61).

Regarding claim 26, Thomas in view of Ahiska and Hannuksela discloses the projection type information is included in the at least one descriptor having a specific ‘@schemeIdUri’ attribute, the at least one descriptor being a SupplementalProperty descriptor or a EssentialProperty descriptor (Thomas; with use of EssentialProperty attribute; page 20, lines 25-27, and wherein coordinate type information, i.e. relating to the projection type described to be cylindrical, spherical, polar, included as an @value in the @schemeIdUri attribute; page 19, lines 8-25, and Figs. 6, 8A, and 8B, and Ahiska; projection information for at least cylindrical projection; page 6, paragraph 61).

Regarding claim 27, Thomas in view of Ahiska and Hannuksela discloses the media data complying with an omnidirectional media format comprise images, at least one of the images being a panorama image, the panorama image comprising a single panorama region or a plurality of panorama regions, or being a set of different panorama regions (Thomas; for panoramic video formatted content including at least tiles/regions; see abstract, and page 1, lines 19-21, and page 10, lines 22-25).

Claim 28, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.
Claim 30, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 25.
Claim 31, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 27.

Claim 32, which discloses a client device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 22.  The following additional limitations are also disclosed: 
the client device comprising: a hardware processor and a memory storing one or more programs configured to be executed by the hardware processor, the one or more programs including instructions (Thomas; systems with processor(s); page 12, lines 27-29, and page 36, lines 4-12, and media player/client with processor; page 24, lines 1-2, and page 37, lines 1-6, and executable instructions in memory; page 36, lines 7-9).

Claim 34, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 25.
Claim 35, which discloses a server device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 22 and 32.
Claim 37, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 25.
Claim 38, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 22 and 32.
Claim 40, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 25.
Claim 41, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 22 and 32.
Claim 43, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 25.

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., WO 2015/197815 A1 in view of Ahiska et al., US 2007/0124783 and Hannuksela, US 2016/0191931 and further in view of Choi et al., US 11,069,025 (with provisional application 62/296,351 support dated to 17 FEBRUARY 2016).

Regarding claim 44, Thomas in view of Ahiska and Hannuksela discloses all the claimed limitations of claim 22.  
Thomas in view of Ahiska and Hannuksela does not explicitly disclose an omnidirectional media format is the OMAF format.  
In a related art, Choi does disclose an omnidirectional media format is the OMAF format (media format can be an omnidirectional media application format (OMAF); see Choi; col. 5, lines 60-64, and col. 13, line 66 - col. 14, line 2, and see provisional support; page 2, section 4.1, and page 3, section 5.1.1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Ahiska, Hannuksela, and Choi by allowing a specific media format to be utilized, in order to provide an improved system and method with a transmitting side that maps an omnidirectional video to a planar video to transmit the omnidirectional video, and a receiving side that reconstructs an omnidirectional video from a planar video to render the omnidirectional video (Choi; col. 2, lines 52-56).

Claim 45, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424